Citation Nr: 0211416	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the thoracic spine.  

2.  Entitlement to service connection for hypothyroidism.  


(The issue regarding the propriety of the assignment of an 10 
percent disability rating for dysthymia based on a grant of 
service connection will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
January 1978 and from June 1983 to June 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in February 1994 and a March 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

In the March 1994 decision, the RO granted service connection 
for dysthymia and assigned a 10 percent disability 
evaluation.  The veteran disagreed with that evaluation.  
Because the veteran has disagreed with the initial rating 
assigned for this disability, the Board has recharacterized 
the issue as involving the propriety of the initial 
evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In September 1997, the Board remanded this matter to the RO 
for further development.  This case has been returned to the 
Board for appellate review.  

With respect to the claim regarding the propriety of the 
assignment of an initial 10 percent disability rating for 
dysthymia, the Board notes that additional development in 
this matter is required pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing the veteran and/or her representative's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  On January 3, 1993, the veteran was hospitalized for 
injuries to her thoracic spine, the veteran was intoxicated 
at the time her injuries with a blood alcohol level of 0.190. 

2.  The veteran's January 3, 1993, accident was due to the 
veteran's willful misconduct due to abuse of alcohol.  

3.  Hypothyroidism existed prior to the veteran's second 
period of service.  

4.  The medical evidence does not show that hypothyroidism 
increased in severity as a result of the veteran's second 
period of service.  


CONCLUSIONS OF LAW

1.  The residuals of an injury to the thoracic spine was the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 105, 1521, 5103(A) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.301 (2001).  

2.  The residuals of an injury to the thoracic spine were not 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The veteran filed a completed VA Form 21-
526, application for compensation or pension, in September 
1993, and there is no issue as to provision of a form or 
completion of an application.

VA must notify the veteran of evidence and information 
necessary to substantiate her claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The veteran submitted her service medical records, 
demonstrating her awareness of information and evidence 
necessary to substantiate her claim.  The veteran was 
provided a copy of the March 1994 rating action which denied 
service connection for residuals of a thoracic spine injury 
and service connection for hypothyroidism.  This document 
summarized the evidence then of record, which inherently 
informed the veteran of the evidence to substantiate her 
claims.  The July and August 1994 Statements of the Case 
informed the veteran of the evidence of record and of the 
regulations necessary to substantiate her claims.  In March 
1995, the veteran was accorded a personal hearing before a 
hearing officer and was permitted to provide evidence and 
testimony in support of her claims.  Supplemental Statements 
of the Case (dated in April 1996, June 1997, and April 2002) 
notified the veteran to inform VA of all treatment for her 
residuals of an injury to the thoracic spine and 
hypothyroidism and explained her and VA's obligations in 
submitting or requesting evidence from various sources.  The 
SSOCs also identified the evidence of record and the evidence 
necessary to substantiate the claims.  In the September 1997 
Remand, the Board pointed out the development needed for an 
equitable disposition of the veteran's claim.  The veteran 
received letters in April and May 2002 notifying the veteran 
to inform VA of all treatment for residuals of an injury to 
the thoracic spine and service connection for hypothyroidism 
and explained her and VA's obligations in submitting or 
requesting evidence from various sources.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and service 
department medical records pertinent to the matter at issue 
are of record, and the veteran has not reported any non-VA 
source of evidence.  VA has discharged its duty to obtain 
evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in October 1993, and March 1995.  The examination reports 
contained adequate clinical findings and diagnoses pertinent 
to the claims at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA, and those requirements have been substantially met by 
the RO.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Thoracic Spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  
However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.301(a) (2002).

Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct. A finding of 
"willful misconduct" negates the "line of duty" presumption.  
If the Board finds that a veteran's injuries were the result 
of willful misconduct, the Board must establish that denial 
of the claim is justified by a preponderance of the evidence.  
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  However, 
the mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  In 
addition, willful misconduct will not be determinative unless 
it is the proximate cause of injury, disease or death.  38 
C.F.R. § 3.1(n) (2001); see Daniels v. Brown, 9 Vet. App. 
348, 350-51 (1996).  In Forshey v. West, 12 Vet. App. 71, 73- 
74 (1998), the Veterans Claims Court pointed out the 
following:

'Proximate cause' is defined as 'that 
which, in a natural continuous sequence, 
unbroken by any efficient intervening 
cause, produces injury, and without which 
the result would not have occurred.'  
BLACK'S LAW DICTIONARY 1225 (6th ed. 
1990); see also Robinette v. Brown, 8 
Vet. App. 69, 78 (1995) (relying on 
BLACK'S LAW DICTIONARY definition of 
'evidence').  If intoxication results 
proximately and immediately in disability 
or death, the disability or death will be 
considered to be the result of the 
person's own willful misconduct.  
[citations omitted].

In addition, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability or death of the user. 38 
C.F.R. § 3.301(d) (2001).  Moreover, the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions that would raise a presumption to that effect will 
be considered willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(2001).  Further, a service department finding that injury, 
disease or death was not due to misconduct will be binding on 
VA unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  38 C.F.R. § 3.1 
(n).

The veteran asserts that she injured her thoracic spine as 
the result of an accident during active service that occurred 
on January 3, 1993.  

Hospitalization records of the Mississippi Baptist Medical 
Center reflect that the veteran was admitted on an emergency 
basis on January 3, 1993, due to an accident involving her 
back.  Hospital admissions records reveal that the veteran 
had apparently been leaning against a balcony at her 
apartment and that she slipped and fell over the balcony 
approximately 10 feet onto a grassy lawn onto her back.  She 
noted immediate pain in the lumbar area.  It was noted that 
the veteran denied having had any alcohol intake; however, 
her alcohol blood level was listed at .19 on the night of 
admission.  X-rays of the thoraco-lumbar spine dated on 
January 4, 1993, revealed, in pertinent part, a fracture 
involving the T12 vertebral body with the fracture extending 
to near the base of each pedicle; there was moderate 
retropulsion of bone fragments into the anterior spinal canal 
at the that level. 

A Line of Duty Determination dated in March 1993, provides 
that the veteran's duty began on June 1, 1983.  It was found 
tat the veteran was leaning against a balcony and fell and 
hurt her back.  The medical records from the treating 
hospital, Mississippi Baptist Medical Center, were attached.  
It was noted that the veteran had had repeated offenses of 
alcohol abuse and that she repeatedly missed work without the 
benefit of calling in to her supervisor, because of her 
alcohol abuse.  It was reported that the veteran stayed off 
for days without supervisor notification or anyone knowing of 
her whereabouts.  It was noted that in 1991 and 1992 the 
veteran was sent to service facilities for alcohol 
rehabilitation, but she failed to refrain from the use of 
alcohol.  The report submitted by the Mississippi Baptist 
Medical Center indicated a blood alcohol level of .190 when 
the veteran was admitted for treatment on January 3, 1993.  
It was determined that a blood alcohol level of .190 
indicated that the veteran was severely intoxicated when the 
accident occurred.  It was determined that the veteran 
continued to abuse alcohol.  It was determined that the 
injury to the veteran's back did not occur within the line of 
duty.  The veteran signed the determination on March 3, 1993, 
without protest.  

A VA administrative decision dated in February 1994, citing 
the aforenoted evidence, determined that the injuries 
sustained to the veteran's back on January 3, 1993, were due 
to her own willful misconduct and not in the line of duty.  
In a rating action dated in March 1994, the RO denied the 
veteran's claim for entitlement to service connection for 
injuries to the thoracic spine.  

At a March 1995 personal hearing before a hearing officer, 
the veteran provided testimony in support of her claim.  The 
veteran stated that she did not fall off the balcony of her 
home.  Instead, she claims that on the day of the accident 
she was carrying a box and that the box prohibited her from 
seeing another box that was on steps.  As a result, the 
veteran indicated that she fell down the steps.  The 
veteran's representative questioned the accuracy of the 
hospital findings and indicated that the veteran was being 
punished for having had prior alcohol incidents in service by 
the line of duty determination, and that the veteran drank 
because of her depression.  

The record includes numerous VA and private medical records 
subsequent to service that show treatment for the veteran's 
thoracic spine disability.  However, these records have no 
bearing on whether the injury to the veteran's spine occurred 
within the line of duty.  

The threshold question before the Board is whether the 
veteran's willful misconduct or abuse of alcohol caused the 
accident resulting in her disabilities, for which she now 
seeks compensation.  The veteran contends, in essence, that 
her injuries were not due to her negligence or consumption of 
alcohol.

The evidence reflects that when the veteran was hospitalized 
following the accident, and her blood alcohol reading was 
0.19.  The Board notes that a blood alcohol percentage of .10 
or more raises a presumption that the person was under the 
influence of intoxicating liquor under VA's Adjudication 
Procedure Manual M21-1, (M21-1), Part IV, Chapter 11, 
11.04(c)(2) (using the standards of the National Safety 
Council, U.S. Department of Transportation and the 
Departments of the Army, Navy and Air Force).  In Forshey v. 
West, 12 Vet. App. at 73, the Court noted that treatise 
evidence indicated that a blood alcohol level in the range of 
0.080% to 0.100% results in intoxication that, in turn 
results in loss of judgment and muscular coordination.  The 
Board finds that the veteran's blood alcohol level of 0.19 
obtained by objective laboratory testing shortly after the 
accident is reliable and probative as to the veteran's state 
of intoxication.  In the opinion of the Board, the objective 
laboratory blood alcohol test establishes that the veteran 
was intoxicated at the time of the accident.

VA regulations provide that if intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. § 
3.301(c)(2) (2001); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).  The veteran's intoxication resulted in loss of 
judgment and muscular coordination, and was a proximate cause 
of the accident which resulted in her disability.  Thus, the 
disabilities resulting from the accident were the result of 
the veteran's own willful misconduct; they were also 
proximately caused by her abuse of alcohol.

The Board notes the contentions voiced at the veteran's 
hearing that it was not clear from the record as to when the 
veteran's blood alcohol level was taken, thereby asserting 
that the veteran was not intoxicated at the time of the 
accident.  The Line of Duty Determination found that the 
veteran had been intoxicated at the time of the accident, and 
the veteran signed the report without contest.  In addition, 
the veteran has not contested the authenticity of her 
signature.  Furthermore, the evidence establishes that the 
veteran's blood alcohol level was taken some period of time 
(apparently within hours) after the accident.  The laboratory 
results showed that she was still considered intoxicated.  
The only logical conclusion is that the veteran had been 
drinking prior to the accident and was intoxicated at the 
time of the accident (supported by laboratory testing in the 
hospital).  

As to the veteran's assertions that the facts surrounding the 
accident were incorrect in that she did not fall from the 
balcony and that she fell down a flight stairs because of a 
box, the Board finds that the veteran's assertions are 
inconsistent with the facts of this matter.  The veteran 
signed the Line of Duty Determination which set forth the 
facts surrounding her accident without protest.  In addition, 
the veteran has had ample opportunity to submit evidence to 
support her contentions.  

As to the representative's contention that the veteran was 
being treated unfairly by the Line Duty Investigation because 
of her alcoholism and that her alcoholism was due to 
depression, the Board finds that those factors do not render 
her intoxication non-willful.  The law is clear that injuries 
or diseases that are the direct result of willful misconduct 
or alcohol abuse may not be compensated by VA.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(a); see Allen v. Principi, 237 
F.3d 1368 (Fed. Cir.) (finding that alcoholism secondary to a 
service-connected disability is compensable).  Furthermore, 
the fact that the veteran may have been consuming alcohol 
during service as a result of her depression does not negate 
the veteran's willful misconduct.  The fact remains that the 
alcohol abuse is the primary cause of the incident.  Id.  

The Board is also persuaded by the undisputed evidence in the 
claims file and the findings of the Line of Duty 
Determination. After considering all of the evidence of 
record, the Board concludes that the injuries sustained by 
the veteran on January 3, 1993 resulted from willful 
misconduct.

Accordingly, the preponderance of the evidence establishes 
that the proximate cause of the injuries which the veteran 
sustained on January 3, 1993, consisted of the veteran's 
intoxication.  As such, the Board concludes that the injuries 
sustained by the veteran on January 3, 1993, were due to 
willful misconduct.  

Hypothyroidism

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such condition as are 
recorded in examination reports are to be considered noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  The 
presumption of sound condition attaches only where there has 
been an induction examination in which the later complained 
of disability was not detected.  Verdon v. Brown, 8 Vet. App. 
529 (1996).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness; rather, all medically accepted evidence can be 
considered, including a medical opinion acquired several 
years after service.  See Harris v. West, 202 F.3d 1347 (Fed. 
Cir. 2000). 

Thus, the presumption of sound condition upon entry into 
service can be rebutted if the evidence clearly and 
unmistakably demonstrates that the disorder existed prior to 
service, and was not aggravated in service.  See Vanerson v. 
West, 12 Vet. App. at 258-60; Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has explained that the words "clear 
and unmistakable" means that evidentiary showing must be 
"undebatable."  Vanerson v. West, 12 Vet. App. at 261.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Service records dated in August 1981 reflect that the veteran 
was taking medication for a low thyroid.  The report of an 
entrance examination dated in April 1983 reflects that the 
veteran reported a history of having an inactive thyroid, and 
a clinical notation provides of history of hypothyroidism 
diagnosed in 1980.  It was noted that the veteran was 
currently being treated with Levothroid 2 grams per day, not 
considered necessarily significant.  The veteran had been 
treated at a private hospital in 1979 for thyroid problems.  
A report of medical history dated in April 1987 reflects that 
the veteran's thyroid was inactive and that she was 
prescribed .02 mg of Levothroid.  

Service medical records including dental records dated from 
1983 to 1987 reflect that the veteran's thyroid disorder was 
inactive and that she was taking 0.2 to 2 grams of Levothroid 
per day.  In June 1985, the veteran was seen for refill on 
medication for her hypothyroid; she was given Levothroid.  A 
history of hypothyroidism was noted.  It was indicated that 
the veteran had no problems as long as she was on medication.  
An August 1985 dental entry reflects that the veteran's 
hypothyroidism should not affect dental care.  

An undated summary of care reflects that the veteran was 
prescribed two grams of Levothroid for her hypothyroidism 
from 1980 to 1990.  

Treatment records of Dan Woodliff, M.D., dated in March 1990 
reflect that the veteran had been off the Synthroid for 
several days because she was concerned that the medication 
might be contributing to her dizziness.  The veteran 
indicated that she wanted to determine whether she still had 
hyperthyroidism.  She was diagnosed as having history of 
hypothyroidism.  It was noted that laboratory studies 
revealed that she had elevated serum glutamic oxaloacetic 
transaminase (SGOT), hypernatremia, elevated creatine 
phosphokinase (CPK).  The examiner indicated that the 
elevations were due to the veteran's alcohol intake and 
hypothyroidism.  She was resumed on .15 mg of Synthroid per 
day.  

A private medical record dated in January 1991 reflects that 
the veteran was prescribed Synthroid, .015 mg.  

A report of medical history dated in May 1991 reflects a 
history of hypothyroidism which was diagnosed in 1980, 
currently treated with Levothroid 2 grams per day.  The 
disorder was not considered significant.  

A service hospital discharge record shows that the veteran 
was hospitalized in June 1991 for heavy drinking.  It was 
noted that the veteran was being treated with Synthroid for 
her hypothyroidism.  The diagnosis included hypothyroidism, 
and it was recommended that the veteran remain on Synthroid 
150 micromilligrams four times a day.  

A service medical record reflects that the veteran was 
hospitalized at a service facility for psychiatric problems 
in November 1992.  A past medical history of hypothyroidism 
since 1980 was noted, and it was indicated that the veteran 
had been on Synthroid supplements since that time with annual 
blood checks.  Laboratory tests revealed that her thyroid 
stimulating hormone (TSH) level was elevated at 7.81 milli-
international unit/millimeter (miu/ml), but the remainder of 
the thyroid functions tests (TFT) were within normal limits.  
On discharge, the veteran was prescribed Synthroid .2 
milligrams to be taken four times a day.  The veteran was 
given a one-month supply with one refill.  It was also 
recommended that the veteran return to her local medical 
clinic in a month for repeat thyroid function studies to 
assess the need for further adjustment of her medication 
dosage.  

An entry dated in November 1992, shows that the veteran was 
taking 0.2 mg of Synthroid every morning.  

A diagnostic summary of the Mississippi State Hospital 
reflects that the veteran was hospitalized from June 28, 1993 
to August 11, 1993, for treatment of alcohol and drug abuse.  
On physical examination, thyroid studies revealed decreased 
TSH on admission.  Synthroid was decreased and a follow-up T4 
was elevated to 14.5.  The dose was decreased from 0.2 on 
admission to .1.  It was suspected that the compliance was 
previously probably poor and that was the reason for her T4 
going up following admission as she had been on a very stable 
dose for a long time.  Discharge medication included 
Synthroid .1 mg daily.  

At a VA examination dated in October 1993, the veteran 
reported a history of inactive thyroid beginning in 1980.  
The veteran indicated that she has been on Levothyroxine .2 
mg for control, but in June 1993 it was decreased to 0.1 mg.  
The veteran indicated that she had not been sleeping much 
since the thyroid medication.  There was no history of a 
goiter or adenomal.  On physical examination, the veteran had 
no thyromegaly.  The extremity examination revealed no edema.  
The reflexes were 2 to 3 plus and equal throughout.  The 
diagnosis was hypothyroidism on replacement.  Test results 
showed that the TSH was elevated reflecting that the veteran 
required more replacement therapy.  

A VA inpatient treatment document dated in October 1993 
reflects a diagnosis of hypothyroidism, not otherwise 
specified.  

In March 1995, the veteran provided testimony at a personal 
hearing in support of her claim.  She essentially, testified 
that her hypothyroidism existed prior to service and that it 
was aggravated by service.  

VA medical records dated from 1994 through 2002 reflect 
treatment for hypothyroidism.  A hospital discharge summary 
shows that the veteran was admitted in December 1994 and 
April 1995 for an unrelated disorder.  A diagnosis of 
hypothyroidism was recorded.  In April 1995, it was noted 
that thyroid replacement was continued.  These hospital 
summarizes do not reflect clinical findings regarding the 
veteran's hypothyroidism.  Subsequent records reflect 
continued treatment for the disorder.   

The record establishes and the veteran maintains that she had 
hypothyroidism prior to entrance into her second period of 
active service.  Therefore, the question in this matter is 
whether the disorder increased in disability during the 
veteran's second period of active service.  

The veteran has testified and maintains that the disorder was 
aggravated by service.  The evidence, however, does not 
support the veteran's contentions.  The service medical 
records dated from 1983 to 1989 do not reflect that the 
veteran's hypothyroidism increased in disability.  When the 
veteran entered her second period of service, her 
hypothyroidism was considered non-disabling, and she was 
taking 2 grams of medication per day.  She was consistently 
maintained on a dosage of 2 grams or less.  While medical 
records dated in March 1990 showed elevated readings, veteran 
was resumed on lower dosage medication which suggests that 
the disorder had not increased in severity.  The Board 
recognizes that in November 1992 the veteran showed increased 
TSH levels; however, the remainder of her TFTs were within 
normal limits.  

In addition, the Board recognizes that the veteran 
demonstrated problems with her thyroid disorder shortly after 
separation from active service as evidenced by the 
Mississippi State Hospital records reflecting that the 
veteran was hospitalized on June 28, 1993, a few days after 
service.  While the veteran showed decreased TSH level, it 
was noted that the complications stemmed from poor 
compliance.  It was noted that the veteran had been on a 
stable dosage for a long period of time.  In addition, the 
report of the October 1993 VA examination showed that the 
veteran was being continued on replacement for her 
hypothyroidism.  There was no indication the disorder had 
increased in severity as a result of her second period of 
service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypothyroidism.  






ORDER

Service connection for residuals of an injury to the thoracic 
spine is denied.  

Service connection for hypothyroidism is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

